Citation Nr: 1127971	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-23 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an initial compensable evaluation for hypertension.

2.  Entitlement to an initial compensable evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1993 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hypertension and sinusitis, assigning a noncompensable evaluation for each of those disabilities, effective May 3, 2006-the date following the Veteran's discharge from service.  

The issue of entitlement to an increased evaluation for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had systolic pressure greater than 160 mm Hg during service while having less than 90 mm Hg diastolic pressure; he was prescribed Lisinopril during service and has continued to use that medication throughout the appeal period.

2.  Throughout the appeal period, the evidence does not demonstrate diastolic pressure 100 mm Hg or greater or a history of such which is currently controlled with medication, nor do they demonstrate that the Veteran had systolic pressure 160 mm Hg or greater during the appeal period.


CONCLUSION OF LAW

The criteria for establishing a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claim for hypertension arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA as to that issue herein decided.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

On appeal the Veteran has asserted that his multiple 160 systolic blood pressure readings in service-specifically for approximately 12 years during service, prior to his taking Lisinopril, which lowers his blood pressure, warrants a compensable evaluation.  He also contended that his need to take medication daily further supports an increased evaluation and he argues that his claim should not be voided due to his taking medication that lowers his blood pressure.

Hereafter, all blood pressure measurements are expressed in units of millimeters of mercury (mm Hg).  

The Veteran's hypertension is currently rated as noncompensable under Diagnostic Code 7101.  Under Diagnostic Code 7101, a rating of 10 percent requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A rating of 20 percent requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A rating of 40 percent requires diastolic pressure predominantly 120 or more.  A rating of 60 percent requires diastolic blood pressure predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

The Board notes that, effective October 6, 2006, VA revised the regulations governing the evaluation of specified cardiovascular disorders-those rated under Diagnostic Codes 7000 through 7007, 7011, and 7015 through 7020.  See 38 C.F.R. 4.100.  The revised regulation adds a new "Note (3)" to 38 C.F.R. § 4.104, Diagnostic Code 7101 for hypertensive vascular disease, stating that hypertension is to be evaluated separately from hypertensive heart disease and other types of heart disease; however, that the specific criteria for rating hypertension (set forth in Diagnostic Code 7101, as above) has remained unchanged.  

Turning to the relevant evidence, the Veteran's service treatment records document several systolic blood pressure readings over 160.  However, during military service, he began taking 10mg of Lisinopril daily.  Thereafter, his systolic blood pressure dropped below 160.  The Board notes that post-service, while on medication, the Veteran's systolic blood pressure readings were predominantly 140 or less and his diastolic pressure was predominantly 80 or less.   

The Veteran underwent a VA examination in August 2006, at which time he reported that his hypertension was diagnosed during service but prior to his diagnosis of diabetes mellitus type I.  He reported that he was not medicated for his hypertension in service until he was diagnosed with diabetes, at which time his doctors prescribed 10mg of Lisinopril daily.  He denied any symptomatology associated with hypertension, including scotomata, black-out spells, or any side effects from taking Lisinopril.  There was no history of heart, vascular, or venous disease.  

On examination, the Veteran's blood pressure was 100/70 three times, with a pulse of 60 and regular.  The Veteran's blood pressure lying supine was 110/60, with a pulse of 60 and regular, but which dropped to 100/50, with a pulse of 70 and regular, after rapidly rising to a standing position.  He reported some orthostatic lightheadedness on rising to the standing position but did not faint and did not have to sit down.  The diagnosis was mild hypertension caused by micro- and macrovascular changes of diabetes mellitus, which was presently well-controlled.

The Veteran does not appear to have been treated by VA during the appeal period; however, several private treatment records are of record, and the Veteran's blood pressure readings from those documents are summarized below:

Date of Treatment
Blood Pressure Obtained
May 2007
130/88
February 2008
126/78
May 2008
119/79
October 2008
126/96
February 2009
120/80
May 2009
Hypertension noted stable
June 2009
120/70; noted unstable
July 2009
Hypertension noted stable
August 2009
Elevated secondary to missing Lisinopril
September 2009
106/60
November 2009
120/76
December 2009
148/80
February 2010
126/80
March 2010
140/70
June 2010
118/80
July 2010
130/80

The Veteran finally underwent another VA hypertension examination in July 2010.  He reported that he was taking Lisinopril and that he regulated his activities, though he did not have any episodes requiring hospitalization or primary care physician visits as a result of hypertension complications.  His blood pressure was taken three times, as follows: 138/72, 132/72, and 124/69, respectively.  

Based on the foregoing evidence, the Board finds that a compensable evaluation for hypertension is not warranted.  The evidence above clearly demonstrates that the Veteran's diastolic readings do not ever exceed 96 at the most, nor do his Veteran's systolic readings exceed 148, throughout the appeal period.  

Additionally, the Board notes that the Veteran's hypertension during service was diagnosed on the basis of his systolic readings exceeding 160 while his diastolic readings were less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  Given that history, as well as the evidence of record, the Board finds that the Veteran does not have a documented history of diastolic pressure being predominantly 100 or higher, even though the hypertension has been controlled with Lisinopril throughout the appeal period.

With respect to the Veteran's contentions that his numerous systolic pressure readings during service of 160 and higher should afford him a compensable evaluation, the Board notes that such evidence, while relevant to establish service connection, is outside the rating period on appeal, and thus has no bearing on the increased rating claim.  In this regard, the Board notes that service connection is in effect from May 3, 2006.  Thus, the time period involved in this initial rating period is the entire period from the grant of service connection forward.  See Fenderson, 12 Vet. App. 119 (1999).  Considering only such evidence, the Board again notes that the Veteran's hypertension was considered mild in the August 2006 VA examination and appears well-controlled throughout the appeal period with Lisinopril. 

Moreover, while the Veteran adamantly believes that he should receive a compensable evaluation despite the fact that his symptoms are mitigated due to his medication, the clinical evidence throughout the appeal period fails to demonstrate blood pressure readings meeting the necessary criteria under the Diagnostic Code for a compensable evaluation under Diagnostic Code 7101.  

Accordingly, the claim must be denied.  In so finding, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hypertension, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 


ORDER

An initial compensable evaluation for hypertension is denied.


REMAND

The Veteran last underwent a VA examination for his sinusitis in June 2010.  At the end of that report, the examiner indicated that a CT scan of the sinuses was being ordered and that he would complete the report and issue an addendum opinion following that scan.  The scan was completed in June 2010; however, no addendum to the VA examination report was ever completed by the examiner.  Additionally, the examiner indicated in his June 2010 report that the Veteran had chronic rhinitis and other ear, nose and throat symptomatology.  The Board notes that sinusitis is service-connected, but chronic rhinitis is not.  

Accordingly, for these reasons, the Board finds that the June 2010 examination is incomplete and inadequate for rating purposes.  Thus, the claim must be remanded in order for another examination to be afforded to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Also, ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment that he may have had for his sinusitis since February 2009.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2.  Following the completion of the above to the extent possible, schedule the Veteran for a VA sinus examination to determine the current nature and extent of the Veteran's sinusitis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should comment as to the number of incapacitating episodes of sinusitis that the Veteran has experienced within the last 12-month period requiring prolonged (4-6 weeks) antibiotic treatment, as well as the frequency (in terms of number of episodes in the last year) and severity of the Veteran's non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge and crusting.  Also, the examiner should discuss whether the Veteran has had multiple surgeries and continues to experience nearly continuous sinusitis symptoms, or whether the Veteran has had radical surgery resulting in chronic osteomyelitis.

The examiner should also specifically distinguish the Veteran's symptomatology associated with sinusitis, which is service connected, from the non-service connected rhinitis symptomatology.  If the symptoms cannot be medically distinguished with any degree of medical certainty then the examiner should so state.

Finally, the examiner should comment, as appropriate with respect to the June 2010 CT scan studies.  Particularly, he or she should comment as to what such studies indicate regarding the severity of the Veteran's sinusitis.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for an initial compensable evaluation for sinusitis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


